, UNITED STATES DISTRICT COURT

Case 7:16-cv-05552-VB-PED Document 148 Filed 12/28/20 Page 1 of1

  

~ SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee ee nee eee ee ee ee x
CHAMMA K. BRANDON, :
Plaintiff,
ORDER
Vv.
16 CV 5552 (VB)
MARK ROYCE,
Defendant.
ee eee - x

 

As discussed at a teleconference and follow-up call held today, each of which counsel for
both parties attended, it is HEREBY ORDERED:

1, The jury selection and trial scheduled for February 1, 2021, at 9:00 a.m., is
adjourned. Jury selection and trial are tentatively scheduled to begin September 7, 2021, at 9:30
a.m., subject to the Court’s COVID-19 scheduling protocols, absent further Court Order.

2. The final pre-trial conference scheduled for January 15, 2021, at 2:30 p.m., is
adjourned to August 30, 2021, at 2:30 p.m. At this time, the Court expects to conduct this
conference in person at the Courthouse.

Dated: December 28, 2020
White Plains, NY

SO ORDERED:

Wha —

Vincent L. Briccetti
United States District Judge

 
